               Case 3:18-cv-07814-JD Document 49 Filed 06/27/19 Page 1 of 2




 1   Yolanda Huang (State Bar No. 104543)
 2   LAW OFFICES OF YOLANDA HUANG
     475 14th Street, Suite 500
 3   Oakland, California 94612
     Telephone: (510) 329-2140
 4   Facsimile: (510) 580-9410
     E-Mail:      yhuang.law@gmail.com
 5
 6   DENNIS CUNNINGHAM, SBN 112910
     115A Bartlett St.
 7   San Francisco, CA 94110
     Telephone: (415) 285-8091
 8   Facsimile: (415) 285-8092
 9   E-Mail:     denniscunninghamlaw@gmail.com

10   Attorneys for Plaintiffs
     Tikisha Upshaw, Tyreka Stewart and
11   Andrea Hernandez
12
                                          UNITED STATES DISTRICT COURT
13
                                       NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO/OAKLAND DIVISION
15
16
     TIKISHA UPSHAW, TYREKA STEWART and                                        Case No. 3:18-cv-07814-JD
17   ANDREA HERNANDEZ, on behalf of
     themselves and others similarly situated,                                 PLAINTIFFS NOTICE OF MOTION
18                                                                             FOR A LIMITED ISSUE CLASS
19                                                                             CERTIFICATION
                     Plaintiffs,
20   vs.                                                                       Date: August 1, 2019
     ALAMEDA COUNTY; ALAMEDA COUNTY                                            Time: 10 a.m.
21                                                                             Dept: 11
     SHERIFF’S OFFICE; SHERIFF GREGORY
22   J. AHERN; ASSISTANT SHERIFF D.
     HOUGHTELLING, COMMANDER TOM                                               Hon. James Donato, presiding
23
     MADIGAN; CAPTAIN D. HESSELEIN,
24   CAPTAIN TARA RUSSELL, CAPTAIN D.
     SKOLDKVIST, DEPUTY STINSON, DEPUTY
25   SENSIBA, DEPUTY SARTIN, DEPUTY
     KRANTAVILLE, DEPUTY HENDERSON,
26
     DEPUTY GUERRA, DEPUTY CRANDALL,
27   DEPUTY CHANDRA AND DOES 1 THRU 50.

28
                     Defendants.


                                                                        1
                PLAINTIFFS’ NOTICE OF MOTION FOR A LIMITED ISSUE CLASS CERTIFICATION
             Upshaw et al v. Alameda County, United States District Court, Northern District of California, Case No. 3:18-cv-07814-JD
                Case 3:18-cv-07814-JD Document 49 Filed 06/27/19 Page 2 of 2



            TO ALLL PARTIES AND THEIR COUNSELS OF RECORD:
 1
            PLEASE TAKE NOTICE that plaintiffs TIKISHA UPSHAW, TYREKA STEWART
 2
     AND ANDREA HERNANDEZ, hereby move the court for a limited issue class certification. This
 3
     motion will be heard on August 1, 2019, at 10 a.m., in Courtroom 11, United States Federal
 4
     District Court, 450 Golden Gate Avenue, San Francisco, California.
 5          This motion is made pursuant to Federal Rules of Civil Procedure 23(c)(4) which permits a
 6   limited issue class certification; and on the grounds that this motion meets all of the criteria named
 7   in F.R.C.P. Rule 23(a) and (b)(2), and that a limited issue class certification is in the interests of
 8   judicial economy.
 9          Plaintiffs will ask the court to grant an order certifying the class of all women who are now

10   or will be in the future, incarcerated in the Alameda County Jails; on the limited issue of whether
     Defendants’ policies and practices depriving and disrupting women prisoners’ sleep violates
11
     plaintiffs’ and class members’ constitutional rights; and for an order appointing Tikisha Upshaw,
12
     who is currently in custody and pretrial, as the class representative.
13
            This motion is based on this notice, the accompanying memorandum of points and
14
     authorities, the declarations of Dr. Jamie Zeitzer, of plaintiff Tikisha Upshaw, and of Dennis
15   Cunningham, and any further argument which may be permitted by the court.
16                                                                Respectfully submitted,
17
18   Dated: June 27, 2019                                         LAW OFFICE OF YOLANDA HUANG
19
20                                                                By:__/s/ Yolanda Huang____________________
                                                                  YOLANDA HUANG
21
22
                                                                  DENNIS CUNNINGHAM
23
24                                                                By:__/s/ Dennis Cunningham___
                                                                  DENNIS CUNNINGHAM
25
                                                                  ATTORNEYS FOR PLAINTIFFS
26
27
28



                                                                         2
                 PLAINTIFFS’ NOTICE OF MOTION FOR A LIMITED ISSUE CLASS CERTIFICATION
              Upshaw et al v. Alameda County, United States District Court, Northern District of California, Case No. 3:18-cv-07814-JD
